DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “400” (see Fig. 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 10-16 and 18-20 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 10:  Claim 10 should be amended as follows since both the “engaged position” and the “disengaged position” were previously defined in claim 1, from which claim 10 depends:
--10. The method of claim 1, further comprising causing the snapping body and the receiving body to move between [[an]]the engaged position  and the disengaged position responsive to a disengaging force.--
Re Claim 11:  Lines 10-11 of claim 10 should be amended as follows since the “engaged position” was previously defined in line 8 of the claim:
--a step extending from the supporting body wherein the step is configured to lock the snapping body and the receiving body in [[an]]the engaged position; and--
Re Claims 12-16:  The preamble of each of these claims should be amended to recite -- The  method of claim--.
Re Claim 16:  Claim 16 should be amended as follows since the “engaged position” was previously defined in claim 11, from which claim 16 depends:
--16. The system of claim 15, wherein the snapping body and the receiving body are configured to move from the engaged position to [[a]]the disengaged position responsive to a disengaging force.--
Re Claim 18:  Claim 18 should be amended as follows:
--18. The cantilever system of claim 17, wherein the length of the constant contact protrusion is less than the length of the channel.--
Re Claims 18-20:  The preamble of each of these claims should be amended to recite -- The  method of claim--.

Re Claim 19:  Claim 19 should be amended as follows:
--19. The cantilever system of claim 18, wherein the constant contact protrusion is configured to engage the channel when the supporting body is received within the passage of the receiving body.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 3:  Claim 3 recites the limitation "the mating assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “snapping body”.  Clarification and correction are required.
Re Claim 5:  Claim 5 recites the limitation "the interior wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification and correction are required.
Re Claim 12:  Claim 12 recites the limitation "the persistent contact" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification and correction are required.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Note on Method Claims
	Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Mora Ramirez (US Patent Application Publication 2016/0121802).
	Re Claim 1:  De La Mora Ramirez discloses a method of configuring a cantilever system for tuneless operability, the method comprising: 
connecting, via a passage (204) defined by a receiving body (200), at least a portion (102) of a snapping body (100) with the receiving body; and 
causing the snapping body and the receiving body to move between a disengaged position and an engaged position by engaging a constant contact protrusion (116; Fig. 2) that extends from the snapping body (100) to a locking channel (214; Fig. 3) defined by the receiving body (200), the constant contact protrusion configured to maintain engagement between the snapping body and the receiving body.
Re Claim 2:  De La Mora Ramirez discloses a method wherein the receiving body (200) is moved along the snapping body (100) according to a predetermined direction (for example, along the insertion direction of biasing tabs 102).
Re Claim 3, as best understood by the Examiner:  De La Mora Ramirez discloses a method wherein the locking channel (214; Fig. 3) is configured to interact with the constant contact protrusion (116; Fig. 2) of the snapping body (100).
Re Claim 4:  De La Mora Ramirez discloses a method wherein the receiving body (200) comprises: 
first and second side supports (see Examiner-Annotated Fig. 3 below); 
first and second connecting walls (see Examiner-Annotated Fig. 3 below) disposed between the first and second side supports, the passage (204) defined by the first and second side supports and the first and second connecting walls; and 
an interior wall (210) configured to define the locking channel (214).

    PNG
    media_image1.png
    334
    538
    media_image1.png
    Greyscale

Re Claim 5, as best understood by the Examiner:  De La Mora Ramirez discloses a method wherein the engagement of the constant contact protrusion (116; Fig. 2) and the locking channel (214; Fig. 3) is configured to ensure an interior surface of the snapping body and an interior wall of the receiving body maintain a persistent contact over a dimensional range.
Re Claim 6:  De La Mora Ramirez discloses a method wherein the constant contact protrusion (116) is configured to snap into the engaged position with respect to the locking channel (214).
Re Claim 7:  De La Mora Ramirez discloses a method wherein the constant contact protrusion (116) is configured to take a form comprising a ramp (see Fig. 2).
Re Claim 8:  De La Mora Ramirez discloses a method wherein the constant contact protrusion (116) is configured to at least one of prevent motion, resultant sound, or disconnection of the snapping body (100) and the receiving body (200).
Re Claim 10:  De La Mora Ramirez discloses a method further comprising causing the snapping body (100) and the receiving body (200) to move between an engaged position to a disengaged position responsive to a disengaging force (to release the connection between 100 and 200).
Re Claim 11:  De La Mora Ramirez discloses a method of configuring a cantilever system configured for tuneless operability, the method comprising: 
connecting, via a passage (204) defined by first and second side supports and first and second connecting walls (see annotated Fig. 3 above) disposed between the first and second side supports of a receiving body (200), at least a portion (102) of a snapping body (100) to the receiving body (200), wherein the receiving body further comprises an interior wall (210; Fig. 3) that defines a locking channel (214); 
causing the snapping body (100) and the receiving body (200) to move between a disengaged position and an engaged position, the snapping body comprising: 
a supporting body (106; Fig. 2); 
a step (118) extending from the supporting body wherein the step is configured to lock the snapping body and the receiving body in an engaged position; and 
a constant contact protrusion (116) extending into the step; and 
snapping, in the engaged position, the constant contact protrusion (116) into the locking channel (214) of the receiving body, so as to maintain engagement between the snapping body and the receiving body.
Re Claim 12, as best understood by the Examiner:  De La Mora Ramirez discloses a method wherein the constant contact protrusion (116) is configured to ensure an interior surface (106, 118; Fig. 2) of the snapping body (100) and the interior wall (210; Fig. 3) of the receiving body (200) maintain a persistent contact over a dimensional range.
Re Claim 13:  De La Mora Ramirez discloses a method wherein the constant contact protrusion (116) is configured to at least one of prevent motion, resultant sound, or disconnection of the snapping body (100) and the receiving body (200).
Re Claim 14:  De La Mora Ramirez discloses a method wherein the length of the constant contact protrusion (116) is configured to increase a retention force.
Re Claim 15:  De La Mora Ramirez discloses a method wherein the length of the constant contact protrusion (116) is configured to ensure a surface-to-surface contact between the step (118) and a bottom surface (the surface of component 200 that abuts flange 114 in Fig. 4) of the receiving body (200).
Re Claim 16:  De La Mora Ramirez discloses a method wherein the snapping body (100) and the receiving body (200) are configured to move from the engaged position to a disengaged position responsive to a disengaging force (to release the connection between 100 and 200).
Re Claim 17:  De La Mora Ramirez discloses a method of configuring a cantilever system, the method comprising: 
connecting, via a passage (204) defined by an inner surface (210; Fig. 3) of a receiving body (200), at least a portion (102) of a snapping body (100) with the receiving body (200), the receiving body comprising a channel (214; Fig. 3) extending into and defined by at least a portion of the inner surface (210); and 
causing the snapping body (100) and the receiving body (200) to move between a disengaged position and an engaged position by receiving a supporting body (106; Fig. 2) of the snapping body within the passage (204) of the receiving body, the snapping body (100) comprising a step (118; Fig. 2) attached to and extending from the supporting body; and 
engaging a constant contact protrusion (116) with the channel (214); 
wherein a length (for example, the length of retention feature 116 along the length direction of retention surface 118; see Fig. 2) of the contact protrusion is less than a length of the step (118); and 
wherein a length (for example, the length of notch 214 along the length direction of engagement wall 210; see Fig. 3) of the channel is less than the length of the step (118).
Re Claim 18:  De La Mora Ramirez discloses a method wherein the length (for example, at the narrowest portion of retention feature 116) of the constant contact protrusion (116) is less than the length (for example, at the widest portion of notch 214) of the channel (214).
Re Claim 19:  De La Mora Ramirez discloses a method wherein the constant contact protrusion is configured to engage the channel (214) when the supporting body (106) is received within the passage (204) of the receiving body.
Re Claim 20:  De La Mora Ramirez discloses a method wherein the receiving body (200) is defined between a first edge (at the upper surface of second component 200, as shown in Fig. 5; see Examiner-Annotated portion of Fig. 5 below) and second edge (at the lower surface of second component 200, as shown in Fig. 5; see Examiner-Annotated portion of Fig. 5 below), the channel (214; see Fig. 3) extending between a first surface (at the inner surface 208 in Fig. 3 and the upper surface in Fig. 5; Examiner-Annotated portion of Fig. 5 below) defined by the first edge of the receiving body and a second surface (Examiner-Annotated portion of Fig. 5 below) defined by a portion of the inner surface (defined by walls 202, 210; see Fig. 3) of the receiving body defined between the first edge and the second edge of the receiving body.

    PNG
    media_image2.png
    451
    589
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over De La Mora Ramirez (US Patent Application Publication 2016/0121802) in view of Abdelnour (US Patent 7,896,409).
	Re Claim 9:  De La Mora Ramirez, as discussed for claim 1 above, discloses a method significantly as claimed except it does not explicitly disclose forming the snapping body by injection molding.
Abdelnour teaches the use of a method comprising connecting a snapping body (36; see Fig. 4) with a receiving body (20), and further comprising forming the snapping body (36) by injection molding (see Col. 4 lines 9-16), for the purpose of forming the snapping body in an efficient and cost-effective manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of De La Mora Ramirez such that it further comprises forming the snapping body by injection molding, as taught by Abdelnour, for the purpose of forming the snapping body in an efficient and cost-effective manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678